Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (U.S. 2015/0275891A1), in view of Falgout, SR. (U.S. 2002/0148645A1).
Regarding claim 1, Chong discloses a hydraulic fracturing system (100, fig. 1) for fracturing a subterranean formation (106; refer to para 0021 and 0025) comprising: an electric pump (210, fig. 3) fluidly connected to a well (104, see fig. 1) associated with the subterranean formation (106) and powered by at least one electric motor (250, fig. 3 and refer to para 0038), and configured to pump fluid into a wellbore associated with the well (figs. 1, 3, and para 0036: the fluid exits the pump 210 at outlet 235 and is pumped to the well); 
at least one generator (148) electrically coupled to the at least one electric motor (250, see fig. 1) so as to generate electricity for use by the electric pump (refer to para 0038); 
wherein a shaft (260) of the at least one electric motor (250) is directly coupled to a crankshaft (252, para 0040) of the electric pump (210) and no gear reduction system is associated with either the at least one electric motor or the electric pump (para 0038: the rotor shaft 260 is directly/fixedly coupled to crankshaft 252) such that the shaft (260) of the at least one electric motor (250) rotates at substantially the same speed as the crankshaft (252) of the electric pump along an entire length of the crankshaft (252) of the electric pump and an entire length of the shaft (260) of the at least one electric motor (para 0038: because the rotor shaft 260 is fixedly coupled to the crankshaft 252, rotor shaft 260 and crankshaft 252 rotate at the same speed or rate), the electric pump (210) configured to provide an output pressure based at least in part on a speed of the at least one electric motor (refer to para 0038);
a flexible coupling device (258, fig. 3) that aligns the shaft (260) of the at least one electric motor with the crankshaft  of the pump (252, see figs. 3-4 and refer to para 0038).  
However, Chong fails to teach the flexible coupling device being an Oldham coupling.
Falgout, SR. teach a pump (42, fig. 5 and para 0050) with a pump shaft (43a, 43cs, see figs. 5 and 8), wherein the pump is driven by a motor shaft (MR, refer to para 0050). An Oldham coupling (50, 50a, see fig. 8 and refer to para 0050) is used to couple the pump shaft to the motor shaft to drive the pump (refer to para 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flexible coupling of Chong with an Oldham coupling, as taught by Falgout, SR. for the purpose of substituting one know coupling mechanism for another to achieve the predictable result of providing a coupling between the shaft of the motor and the crankshaft of the pump.
Regarding claim 5, the combination of Chong and Falgout, SR. teach all the features of this claim as applied to claim 1 above; Chong further discloses a variable frequency drive connected to the at least one electric motor to control the speed of the at least one electric motor (para 0029: the control center 146 comprises one or more variable speed drives for facilitating speed control of the electric motors 250).  
Regarding claim 6, the combination of Chong and Falgout, SR. teach all the features of this claim as applied to claim 1 above; Chong further discloses wherein the at least one generator (148) comprises one of a turbine generator or a reciprocating engine generator, or a combination thereof (refer to para 0028).  
Claim(s) 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (U.S. 2015/0275891A1), in view of Inoue et al. (U.S. 2011/0101139A1). 
Regarding claim 8, Chong discloses a hydraulic fracturing system (100, fig. 1) for fracturing a subterranean formation (106; refer to para 0021 and 0025) comprising: an electric pump (210, fig. 3) fluidly connected to a well (104, see fig. 1) associated with the subterranean formation (106) and configured to pump fluid into a wellbore associated with the well (figs. 1, 3, and para 0036: the fluid exits the pump 210 at outlet 235 and is pumped to the well); 
at least one electric motor (250, fig. 3 and refer to para 0038) providing operational energy to the electric pump (210, fig. 3, para 0038); at least one generator (148) electrically coupled to the at least one electric motor (250, see fig. 1) so as to generate electricity for use by the electric pump (refer to para 0038); 
a variable frequency drive connected to the at least one electric motor to control the speed of the at least one electric motor (para 0029: the control center 146 comprises one or more variable speed drives for facilitating speed control of the electric motors 250); 
wherein a shaft (260) of the at least one electric motor (250) is directly coupled to a crankshaft (252, para 0040) of the electric pump (210) and no gear reduction system is associated with either the at least one electric motor or the electric pump (para 0038: the rotor shaft 260 is directly/fixedly coupled to crankshaft 252) such that the shaft (260) of the at least one motor (250) rotates at substantially the same speed as the crankshaft (252) of the electric pump along an entire length of the crankshaft (252) of the pump and an entire length of the shaft (260) of the at least one electric motor (para 0038: because the rotor shaft 260 is fixedly coupled to the crankshaft 252, rotor shaft 260 and crankshaft 252 rotate at the same speed or rate), the electric pump (210) configured to provide an output pressure based at least in part on a speed of the at least one electric motor (refer to para 0038); 
a flexible coupling device (258, fig. 3) that aligns the shaft (260) of the at least one electric motor to the crankshaft of the electric pump (252, see figs. 3-4 and refer to para 0038).  
However, Chong fails to teach the flexible coupling device being an Schmidt coupling.
Inoue et al. teach that as it is known, a Schmidt coupling couples two rotatable shafts in such a manner that rotary motion is transmitted unchanged from one shaft to the other, such as when connecting motor shaft to other rotating shafts (refer to para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flexible coupling of Chong with a Schmidt coupling, as taught by Inoue et al. for the purpose of substituting one know coupling mechanism for another to achieve the predictable result of providing a coupling between the shaft of the motor and the crankshaft of the pump.
Regarding claim 12, the combination of Chong and Inoue et al. teach all the features of this claim as applied to claim 8 above; Chong further discloses wherein the at least one generator (148) comprises one of a turbine generator or a reciprocating engine generator, or a combination thereof (refer to para 0028).  
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (U.S. 2015/0275891A1), in view of Nagafuchi et al. (U.S. 2019/0195141A1). 
Regarding claim 16, Chong discloses a hydraulic fracturing system (100, fig. 1) for fracturing a subterranean formation (106; refer to para 0021 and 0025) comprising: an electric pump (210, fig. 3) fluidly connected to a well (104, see fig. 1) associated with the subterranean formation (106) and configured to pump fluid into a wellbore associated with the well (figs. 1, 3, and para 0036: the fluid exits the pump 210 at outlet 235 and is pumped to the well); 
at least one electric motor (250, fig. 3 and refer to para 0038) providing operational energy to the electric pump (refer to para 0038); 
a variable frequency drive connected to the at least one electric motor to control the speed of the at least one electric motor (para 0029: the control center 146 comprises one or more variable speed drives for facilitating speed control of the electric motors 250); 
wherein a shaft (260) of the at least one motor (250) is directly coupled to a crankshaft (252, para 0040) of the electric pump (210) and no gear reduction system is associated with either the at least one electric motor or the electric pump (para 0038: the rotor shaft 260 is directly/fixedly coupled to crankshaft 252) such that the shaft (260) of the at least one electric motor (250) rotates at substantially the same speed as the crankshaft (252) of the electric pump along an entire length of the crankshaft of the electric pump and an entire length of the shaft of the at least one electric motor para 0038: because the rotor shaft 260 is fixedly coupled to the crankshaft 252, rotor shaft 260 and crankshaft 252 rotate at the same speed or rate), and a torque output of the at least one electric motor (250) is directly transmitted to the electric pump (210, refer to para 0038: the shaft 260 may transmit torque directly to the crankshaft 252), the electric pump configured to provide an output pressure based at least in part on a speed of the at least one electric motor (refer to para 0038);
a flexible coupling device (258) that aligns the shaft (260) of the at least one electric motor to the crankshaft of the electric pump (252, see figs. 3-4 and refer to para 0038).  
However, Chong fails to teach the flexible coupling device being a diaphragm coupling.
Nagafuchi et al. teach a coupling (26) for connecting a compressor shaft (41) to a rotor (11r, see fig. 6 and refer to para 0040-0041), wherein the coupling is a diaphragm coupling (refer to para 0040-0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flexible coupling of Chong with a diaphragm coupling, as taught by Nagafuchi et al. for the purpose of substituting one know coupling mechanism for another to achieve the predictable result of providing a coupling between the shaft of the motor and the crankshaft of the pump.
Regarding claim 20, the combination of Chong and Nagafuchi et al. teach all the features of this claim as applied to claim 16 above; Chong further discloses at least one generator (148) electrically coupled to the at least one electric motor (250) so as to generate electricity for use by the electric pump (refer to para 0038), wherein the at least one generator comprises one of a turbine generator or a reciprocating engine generator, or a combination thereof (refer to para 0028).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejections over Falgout, SR. (U.S. 2002/0148645A1), Inoue et al. (U.S. 2011/0101139A1), and Nagafuchi et al. (U.S. 2019/0195141A1) above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
09/29/2022



/Nicole Coy/Primary Examiner, Art Unit 3672